          Case 1:20-cv-01881-LAP Document 47 Filed 05/18/21 Page 1 of 1

                                               H. Gregory Baker              1251 Avenue of the Americas
                                               Partner                       New York, New York 10020
f                                                                            T: 212-419-5877
                                                                             F: 212.262.7402
                                                                             E: hbaker@lowenstein.com
May 18, 2021


VIA ECF AND E-MAIL

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    U.S. Securities and Exchange Commission v. Feingold et al., 20-cv-1881 (LAP)

Dear Judge Preska:

Relief Defendant Adamas Health Care Fund (the “Fund”) respectfully requests a modification to
the stipulated order issued by this Court on August 24, 2020 (Dkt. 41) (the “August 24 th Order”),
to which Plaintiff Securities and Exchange Commission does not object, and thus I submit herewith
a proposed stipulated Order for the Court’s consideration. The August 24 th Order not only required
the continued freeze of $8.5 million held in the Fund’s account at Interactive Brokers, but also
prohibited the Fund from disbursing any other Fund assets to or for the benefit of Defendants
Malnik and Feingold. The proposed Order would modify the August 24 th Order for the limited
purpose of permitting the Fund to transfer $1.125 million from its account at CIBC (in the Cayman
Islands) directly to counsel for Defendant Malnik in settlement of a litigation dispute in the
Cayman Islands, concerning whether Malnik is entitled to indemnification from the Fund for legal
fees incurred in defending this proceeding and related matters. The settlement will allow the Fund
to move forward with its orderly wind down and distribution of fund assets to shareholders other
than Defendants Malnik and Feingold. The August 24th Order would otherwise remain in full
effect.

The proposed Order is being filed herewith, and a courtesy copy will be forwarded electronically
to the Court. Thank you in advance for your consideration.

                                                         Respectfully submitted,



                                                         H. Gregory Baker
                                                         Counsel for Relief Defendant Adamas Health
                                                         Care Fund

Cc: Michael Foster, Esq. (counsel to the Securities and Exchange Commission) (Via ECF)
    Rua Kelly, Esq. (counsel to the Securities and Exchange Commission) (Via ECF)
    Michael Schachter, Esq. (counsel to Dov Malnik)
